Detailed Action

Objections

Claim(s) 2-18 is/are objected to because of the following informalities:  

In regards to claim 2-18, each of the claim recites in line 1 “A system according to claim”. Each of the claims are dependent claims. Therefore, each claim must recite in line 1 “[[A]] The system according to claim”. For this reason, the claims are objected. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In regards to claim 7, the limitation of “connecting means for affixing the unit” has been interpreted as a cable for affixing the unit as shown in figure 4 of the applicant’s specification.

In regards to claim 11, the limitation of “means for deploying and retrieving fishing traps” has been interpreted as a cable winch as recited in par. 0050 and 0054 of the applicant’s specification.
 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 19 “deploy the buoy to the surface”. The word “the” in front of the limitation(s) “surface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “deploy the buoy to [[the]] a surface”.

In regards to claim(s) 2-18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in lines 1-2 “the second controller and the wireless transceiver of the tracking unit”. Claim 1 defines one or more tracking units. It is unclear to which tracking unit of the one or more tracking units the limitation recited in lines 1-2 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the second controller and the wireless transceiver of the one or more tracking units”.

In regards to claim 4, the claim recites in line 3 “with the water”. The word “the” in front of the limitation(s) “water” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “with [[the]] water”.

In regards to claim 9, the claim recites in line 1 “the information recorded by the smart trap”, in line 2 “one or more of the type”, in line 3 “in the cage” and in 3 “the consumption of bait in the cage”. The word “the” in front of the limitation(s) “information recorded by the smart trap”, “type”, “cage” and “consumption” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 1 “[[the]] information recorded by the smart trap”, line 2 “one or more of [[the]] a type”, in line 3 “in [[the]] a cage” and in 3 “[[the]] consumption of bait in the cage”.
Furthermore, line 2 of claim 9 recites “and so forth”, the phrase "so forth" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "so forth"), thereby rendering the scope of the claim(s) unascertainable. The examiner has interpreted the claim in the following way in order to advance prosecution: “includes one or more of [[the]] a type[[,]] and a numbera cage”.

In regards to claim 10, the claim recites in line 1 “from the trap”. Claims 1 and 8 recites multiple traps. It is unclear to which trap of the previously defined traps the limitation of line 1 of claim 10 is referring. For this reason, the claim is indefinite.
Also, the claim recites in line 2 “to the communications includes one or more”. The word “the” in front of the limitation(s) “communications” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution: “[[A]] The system according to claim [[8]] 9, wherein the information conveyed from the smart trap to the first controller includes one or more of”.

In regards to claim 11, the claim recites in line 2 “from the sea surface”. The word “the” in front of the limitation(s) “sea surface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “from [[the]] a sea surface”.

In regards to claim 12, the claim recites in line 2 “access the recorded tracking”. The word “the” in front of the limitation(s) “recorded tracking” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “access the recorded deployment”.

In regards to claim 14, the claim recites in line 1 “wherein the model is”. The word “the” in front of the limitation(s) “model” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[A]] The system according to claim [[1]] 13, wherein the data model is”.

In regards to claim 16, the claim recites in line 1 “wherein the wireless transceivers”. It is unclear if the limitation is referring to the wireless transceivers of the one or more tracking units or to the transceivers of the tracking units and the fishing vessel. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the wireless transceivers of the one or more tracking units and the fishing vessel comprise”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 11-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US-2018/0206459) in view of Magnuson (WO-2021/080487A1), Lloyd et al. (US-7,534,152) and Zhu et al. (US-10,941,802).
	
In regards to claim 1, Crawford teaches a system for monitoring and retrieval one or more fishing traps [par. 0001, par. 0036 L. 1-3]. Crawford teaches that the system comprises one or more tracking units comprising one or more sensors, a wireless transceiver and a second controller [fig. 1 element 108 (tracking unit/second controller), par. 0013 L. 8-13 (sensor and second controller), par. 0025 L. 7-10 (second controller), par. 0026 L. 6-8 (wireless transceiver), par. 0029 L. 1-5 (wireless transceiver)]. It is inherent that the one or more tracking units have a power source in order to power the electronic components. Furthermore, Crawford teaches that the system comprises one or more servers in wireless communication with a first controller and configured to record and log fishing management data received from the first controller [fig. 1 element 110 (first controller) and 122 (server), par. 0033 L. 1-6, par. 0040 L. 6-9 and L. 14-17, par. 0044].
Crawford does not teach that the one or more tracking units also comprise a buoy connected to an associated fishing trap by a coiled reel and a release mechanism for deploying the buoy and reel. Also, Crawford does not teach that the second controller is configured to determine a deployment time using the one or more sensors.
On the other hand, Magnuson teaches a tracking unit for a fishing trap comprising one or more sensors, a second controller and a power source [pg. 1 L. 8-11, pg. 4 L. 25-31, pg. 5 L. 15-16, pg. 8 L. 23-24]. Magnuson teaches that the tracking unit also comprises a buoy connected to an associated fishing trap by a coiled reel and a release mechanism for deploying the buoy and reel [fig. 2 elements 6 (coiled reel) and 28 (buoy), pg. 6 L. 21-22 (associated trap), pg. 8 L. 18-24 (release mechanism)]. Furthermore, Magnuson teaches that the second controller is configured to determine a deployment time using the one or more sensors and is configured to begin a timer for a set period of time in response to the deployment [pg. 2 L. 27-30, pg. 4 L. 25-31, pg. 5 L. 10-14]. Also, Magnuson teaches upon the timer reaching a certain time or receiving a buoy release command the second controller is configured to operate the release mechanism to deploy the buoy to a surface [pg. 2 L. 27-30, pg. 9 L. 13-19]. The time reaching a certain time to release the buoy is equivalent to the claimed time reaching zero because it perform the same function which is to release the buoy when a certain amount of time has passed. Furthermore, Magnuson teaches that the time can be reset [pg. 2 L. 30, pg. 3 L. 1-2, pg. 3 L. 18-19, pg. 5 L. 15-16, pg. 9 L. 15-17]. This teaching means that the second controller is configured to reset the timer in response to receiving a timer reset signal.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Magnuson’s teachings of having a buoy and releasing the buoy based on a time of deployment in the system taught by Crawford because it will permit the system to control when a trap returns to a sea surface so it can be retrieved.
The combination of Crawford and Magnuson teaches a first controller comprising a wireless transceiver and located at a sea surface to communicate with the second controller [see Crawford fig. 1 element 110, par. 0032]. However, Crawford does not teach that the first controller is part of a fishing vessel.
On the other hand, Lloyd teaches that a first controller that is in communication with a second controller located underwater can be located in a fishing vessel [fig. 2 element 28, col. 3 L. 8-12].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lloyd’s teachings of placing the first controller on a fishing vessel in the system taught by the combination because it will permit a fishing vessel located near the location of the trap to received trap related data.
The combination of Crawford, Magnuson and Lloyd teaches that the first controller is configured to send a buoy release signal to the one or more tracking units [see Magnuson pg. 9 L. 17-19, see Lloyd col. 1 L. 65-67, col. 2 L. 1-2].
The combination of Crawford, Magnuson and Lloyd teaches that the first controller records data received from the one or more track units and uploads the received data to the one or more servers [see Crawford par. 0033 L. 1-6, par. 0040 L. 6-9 and L. 14-17, par. 0044]. However, the combination does not teach that the data includes deployment and retrieval data including time and location data of trap deployment.
On the other hand, Zhu teaches that a system where devices are deployed at different locations can comprise a first controller configured to record deployment and retrieval data including time and location data of device deployment and to upload the recorded data to a central location [col. 3 L. 19-30, col. 3 L. 55-60].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zhu’s teachings of recording location and time of deployment and of uploading the recorded data to a central processing station in the system taught by the combination because it will permit the system to know when and where each trap has been deployed.

In regards to claim 3, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, teaches that a plurality of traps can be present in the system wherein each comprises a unit comprising a second controller, sensors and a wireless transceiver to monitor the trap [see Crawford par. 0013 L. 8-13, par. 0025 L. 7-10, par. 0029 L. 1-5]. It is inherent that each unit has a power source to power the electronic components of the trap. 
The combination does not explicitly teach that one or more units in the system does not comprise the buoy (one or more units are tagging units). However, the combination teaches that the buoy is only used to help locating the trap at the sea [see Magnuson pg. 1 L. 8-11]. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have removed the buoy from one or more units in order to make them tagging units because it will reduce the cost of the system and the buoy may not be necessary in units that are deployed at the same location where a unit with a buoy has already been deployed.
The combination also teaches that the controller of each of the units (a third controller) are configured to communicate with the first controller to logs deployment and retrieval location data for an associated trap and to carry out the same functions as the other units in the system [see Crawford par. 0025 L. 7-10, par. 0029 L. 1-5, see Zhu col. 3 L. 19-30, col. 3 L. 55-60]. This teaching means that unit without a buoy (tagging units) carry out the same functions as the tracking units minus the use of a releasable buoy.  

In regards to claim 4, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 3 above, teaches that the sensors of each of the tracking units comprise a collision sensor, and the deployment time is determined in response to determining that a collision with the water has occurred [see Magnuson pg. 4 L. 25-29, pg. 5 L. 10-14, pg. 9 L. 13-15].  

In regards to claim 11, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the fishing vessel can comprise a cable winch (means for) for deploying and retrieving fishing traps from the sea surface) [see Magnuson fig. 6 elements 30 and 31].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Magnuson’s teachings of using a cable winch to deploy and retrieve traps in the system taught by the combination because it will permit the vessel to deploy and retrieve traps with ease at a desired location.

In regards to claim 12, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the system further comprising one or more user devices configured to access the recorded tracking and retrieval data from the one or more servers [see Crawford fig. 1 elements 124 and 126, par. 0040 L. 14-17, par. 0044 L. 1-5].  

In regards to claim 15, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the one or more sensors comprise one or more of sensors optical, sonar, pressure, and depth sensors [see Crawford par. 0017 L. 1-5, par. 0020, see Magnuson pg. 8 L. 30-31].  

In regards to claim 16, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the wireless transceivers comprise RF transceivers [see Crawford par. 0029 L. 1-5]. Also, the combination teaches that sonar communication can be used to communicate through water [see Lloyd col. 3 L. 21-24].
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lloyd’s teachings of using sonar communications to transmit data in the system taught by the combination because sonar communications will provide reliable data communication through water.

In regards to claim 17, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the buoy release is mechanical [see Magnuson pg. 8 L. 18-23].

In regards to claim 18, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the buoy release is electrical [see Magnuson pg. 8 L. 18-23].  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US-2018/0206459) in view of Magnuson (WO-2021/080487A1), Lloyd et al. (US-7,534,152) and Zhu et al. (US-10,941,802) as applied to claim 1 above, and further in view of Opshaug (US-9,814,266) and Hine et al. (US-11,453,466).

In regards to claim 2, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, teaches that buoy can be released such that the buoy travels to the surface [see Magnuson fig. 2, see Lloyd col. 1 L. 65-67, col. 2 L. 1-2]. However, the combination does not teach that the second controller and the wireless transceiver of the one or more tracking units are disposed within the buoy.
On the other hand, Opshaug teaches that the second controller and wireless transceiver can be disposed within the buoy [fig. 8, fig. 12 elements 1202 and 1204, col. 9 L. 30-37].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Opshaug’s teachings of placing the second controller and transceiver in the in the buoy taught by the combination because it will permit the system to have more reliable communications from the trap as a result of not transmitting data wirelessly through water.
The combination of Crawford, Magnuson, Lloyd, Zhu and Opshaug does not teach that the second controller is further configured to emit a beacon signal to assist in its location and retrieval once at the surface.
On the other hand, Hine teaches that when buoy is deployed the buoy can be configured to emit a beacon signal to assist in its location and retrieval once at the surface [col. 8 L. 48-51 and L. 54-58]. This teaching means that the second controller is further configured to emit a beacon signal to assist in its location and retrieval once at the surface.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Hine’s teachings of a buoy emitting a beacon signal in the system taught by the combination because it will permit the system to more easily locate the buoy.

Claim(s) 5, 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US-2018/0206459) in view of Magnuson (WO-2021/080487A1), Lloyd et al. (US-7,534,152) and Zhu et al. (US-10,941,802) as applied to claim 1 above, and further in view of Opshaug (US-9,814,266).

In regards to claim 5, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, does not teach that the system comprises a floating relay communications vessel comprising a float.
On the other hand, Opshaug teaches that the system can comprises a buoy/float (vessel) that can relay communications [fig. 3 element 306, fig. 11, fig. 12, col. 9 L. 35-37]. This teaching means that the system comprises a floating relay communications vessel comprising a float. Furthermore, Opshaug teaches that the vessel comprises a wireless transceiver, and a fourth controller [fig. 12]. Also, Opshaug teaches that the relay communications vessel is coupled to the one or more tracking units and configured to relay communications between the first controller and the second controller [fig. 3, fig. 11, col. 9 L. 24-27, col. 9 L. 35-37].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Opshaug’s teachings of relay vessel in the in the system taught by the combination because it will permit the system to have more reliable communications between the first and second controllers.

In regards to claim 8, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, teaches that the one or more of the tracking units are integrated with a smart trap apparatus [see Crawford par. 0013 L. 8-13, par. 0025 L. 7-10]. The combination further teaches that the buoy comprises a cable reel, one buoyancy ball (a number of buoyancy balls), a fishing ring, a base and a shell [fig. 1 element 1 (shell), fig. 2 elements 2 (base),  6 (cable reel) and 28 (ball), fig. 6 element 12 (fishing ring)].
The combination does not teach that buoy is a smart float comprising a wireless module.
  On the other hand, Opshaug teaches that a buoy can be a smart buoy comprising a wireless module [fig. 8, fig. 12 element 1204, col. 9 L. 30-37].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Opshaug’s teachings of placing a transceiver in the buoy in the system taught by the combination because it will permit the system to have more reliable data communications.

In regards to claim 9,  the combination of Crawford, Magnuson, Lloyd, Zhu and Opshaug, as applied in claim 8 above, teaches that information recorded by the smart trap and conveyed to the first controller includes one or more of a number of creatures in the cage, biometric information for captured creatures and depth [see Crawford par. 0014 L. 1-5, par. 0020, par. 0022 L. 1-4, par. 0033 L. 1-6].  

In regards to claim 10,  the combination of Crawford, Magnuson, Lloyd, Zhu and Opshaug, as applied in claim 9 above, teaches that the information transmitted from the smart trap to the first controller includes one or more of location information and time [see Crawford par. 0021 L. 3-7, see Zhu col. 3 L. 19-30, col. 3 L. 55-60].  

In regards to claim 13, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, teaches that the one or more server process the deployment and retrieval data stored on them in order to assist fishing vessels [see Crawford par. 0040 L. 14-15, par. 0044, see Zhu col. 3 L. 55-60, col. 4 L. 2-4].
The combination does not teach that a data model is used to process the data and to assist fishing vessels in determining retrieval routes.  
On the other hand, Opshaug teaches that algorithms (data model) can be used to process the data and assist a vessel to retrieve traps in a time and fuel efficient manner [col. 11 L. 9-22]. This teaching means that a data model is used to process the data and to assist fishing vessels in determining retrieval routes.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Opshaug’s teachings of using a data model to process the data and assist a vessel in determining retrieval routes in the system taught by the combination because it will permit a vessel to retrieve traps in an efficient manner.

In regards to claim 14,  the combination of Crawford, Magnuson, Lloyd, Zhu and Opshaug, as applied in claim 13 above, teaches that a data model is used to process the data and to assist fishing vessels in determining retrieval routes [see Opshaug col. 11 L. 9-22].
The combination does not teach that the model is a machine learning model. However, the examiner takes official notice that machine learning models to process data are well known in the art of data processing. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used a machine learning model to process the data of the system because a machine learning model will permit the system to obtain better results and improve over time.   

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US-2018/0206459) in view of Magnuson (WO-2021/080487A1), Lloyd et al. (US-7,534,152) and Zhu et al. (US-10,941,802) as applied to claim 1 above, and further in view of Tanimoto et al. (US-2011/0246799).

In regards to claim 6, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, does not teach that the second controller of the tracking units is configured to communicate with the first controller and cause the units to enter a low power mode or turn off.
On the other hand, Tanimoto teaches that a first controller receiving data from a second controller of a measuring unit can transmit a command to the second controller instructing the second controller to operate in a power saving mode [par. 0050 L. 15-20]. This teaching means that the second controller of the measuring unit is configured to communicate with the first controller and cause the units to enter a low power mode.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tanimoto’s teachings of letting the first controller to transmit a command to place the units in a power saving mode in the system taught by the combination because it will permit the first controller to control when a unit should enter into a power saving mode.
The combination of Crawford, Magnuson, Lloyd, Zhu and Tanimoto does not explicitly teach that the command to place the units in a power saving mode is transmitted upon retrieval. However, it is clear from the combination’s teachings that the command to place the units in power saving mode is transmitted when the system does not need the unit to transmit data [see Tanimoto par. 0050 L. 15-20]. Therefore, one of ordinary skill in the art, before the filing date of the claimed invention, would have modified the system to transmit the power saving mode command upon retrieval because when the trap is retrieved, the system no longer needs to receive data from the retrieved units. 
  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US-2018/0206459) in view of Magnuson (WO-2021/080487A1), Lloyd et al. (US-7,534,152) and Zhu et al. (US-10,941,802) as applied to claim 1 above, and further in view of Peterson (US-2021/0021913).

In regards to claim 7, the combination of Crawford, Magnuson, Lloyd and Zhu, as applied in claim 1 above, further teaches that the housing of the tracking units can be attached to the trap [see Magnuson pg. 3 L. 27-31]. This teaching means that the tracking units can be affixed to a low tech trap. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Magnuson’s teachings of letting the tracking unit to be attached to any trap in the system taught by the combination because it will permit the system to use the tracking units to monitor any type of trap including a low tech trap.
Furthermore, the combination teaches that the tracking unit can be affixed to a separate member that is connected to the trap [see Magnuson pg. 3 L. 27-28]. However, the combination does not teach that the separate member comprises a cable.
On the other hand, Peterson teaches that a monitoring device used underwater can be attached to an underwater object using a tether/cable [fig. 1 element 108 (underwater object), 106 (monitoring device), 110 (tether)]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Peterson’s teachings of using a tether to affix a monitoring device to an underwater object in the system taught by the combination because a tether will provide secure means to attach a tracking unit to the trap that is maintained underwater.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685